Detail Action
This office action is a response to an application filed on 11/21/2019. 
Claims 1- 15 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/21/2019, 04/23/2020, 06/10/2020 and 09/21/2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 11/21/2019.  These drawings are acceptable for examination proceedings.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1- 7, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stojanovski et al. (WO 2018/085187 A1), hereinafter “Stojanovski”; and in further view of Yiu et al. (WO 2018/085713 A1), hereinafter “Yiu”.

Regarding claim 1, Stojanovski teaches An interworking method between networks of a user equipment (UE) in a wireless communication system [Stojanovski: Abstract & Par 13, 15 teaches an apparatus and method for handover between EPC 118 and NG core 120] , the method comprising: performing a first interworking procedure for changing a network of the UE from a 5-generation core network (5GC) network to an evolved packet core (EPC) network [Stojanovski: Pg. 9, Par. 29, lines 23-26 teaches of UE performing 5GC to EPC], wherein, when an interface between the 5GC and the EPC networks does not exist [Stojanovski: Par. 15 teaches when interface 122 not present/ does not exist], , the performing of the first interworking procedure includes [Stojanovski: Par. 15 further teaches in such scenarios, session continuity still be supported]: and performing a handover attach procedure in the EPC network based on the first indication [Stojanovski: Par. 3 teaches enable seamless handovers between NGC and EPC and connections between the UE and the source and target radio during transition or handover period. 
 
However, Stojanovski, does not taches receiving a first indication from an access and mobility management function (AMF) of the 5GC network. 

Nevertheless, Yiu, in the similar field of endeavor, teaches receiving a first indication from an access and mobility management function (AMF) of the 5GC network [Yiu: Fig. 8, Pg. 28, lines 3-10 teaches sending an indication by network/ 5GC for a connection/ access mode]:
Thus it would have been obvious to one of ordinary skill at the time the invention was made to utilize the teachings of Yiu for sending indication to UE to determine the network access. One of the ordinary skill in the art would be motivated to utilize the teachings of Yiu in the Stojanovski system in order to identify the preferred mode [Yiu: abstract].

Regarding claim 14, Stojanovski teaches a user equipment for performing an interworking method between networks of a user equipment (UE) in a wireless communication system [Stojanovski: Abstract & Par 13, 15 teaches an apparatus and method for handover between EPC 118 and NG core 120] , the user equipment comprising: 
A communication module configured to transmit and receive signals [Stojanovski: Fig. 4, 5, UE 402]
A processor configured to control the communication module [Stojanovski: Fig. 5; item 504];
Wherein the processor is configured to perform a first interworking procedure for changing a network of the UE from a 5-generation core network (5GC) network to an evolved packet core (EPC) network [Stojanovski: Pg. 9, Par. 29, lines 23-26 teaches of UE performing 5GC to EPC], 
and, when an interface between the 5GC and the EPC networks does not exist [Stojanovski: Par. 15 teaches when interface 122 not present/ does not exist], , the performing of the first interworking procedure includes [Stojanovski: Par. 15 further teaches in such scenarios, session continuity still be supported]: and perform a handover attach procedure in the EPC network based on the first indication [Stojanovski: Par. 3 teaches enable seamless handovers between NGC and EPC and connections between the UE and the source and target radio during transition or handover period. 
 
However, Stojanovski, does not taches receiving a first indication from an access and mobility management function (AMF) of the 5GC network. 

[Yiu: Fig. 8, Pg. 28, lines 3-10 teaches sending an indication by network/ 5GC for a connection/ access mode]:
Thus it would have been obvious to one of ordinary skill at the time the invention was made to utilize the teachings of Yiu for sending indication to UE to determine the network access. One of the ordinary skill in the art would be motivated to utilize the teachings of Yiu in the Stojanovski system in order to identify the preferred mode [Yiu: abstract].

Regarding claims 2 and 15, the combined Stojanovski in view of Yiu teaches all the limitations in the parent claims 1 and 14 respectively. Stojanovski further teaches when the interface between the 5GC and the EPC networks exists, the performing of the first interworking procedure includes: not receiving the first indication from the AMF; and performing a tracking area update (TAU) procedure in the EPC network [Stojanovski: Fig. 3; Par. 16 and 21 teaches of TAU procedure which is implemented in the network 100]. 

Regarding claim 3, the combined Stojanovski in view of Yiu teaches all the limitations in the parent claim 2. Stojanovski further teaches wherein a packet data unit (PDU) session generated for the UE in the 5GC is transferred to the EPC network through the handover attach procedure or the TAU procedure [Stojanovski: Pg.9, lines 25-35, Par. 29 teaches of PDU session in 5GC or the EPC]. 

Regarding claim 4, the combined Stojanovski in view of Yiu teaches all the limitations in the parent claim 1. Stojanovski further teaches the performing of the handover attach procedure includes: transmitting a PDN connectivity request message in which a request type is set to a handover to a mobility management entity (MME) of the EPC [Stojanovski: Fig. 2; Par. 19 teaches of request message 224 to EPC 118]. 

Regarding claim 5, the combined Stojanovski in view of Yiu teaches all the limitations in the parent claim 4. Stojanovski further teaches transmitting, to the MME, information indicating that the UE moves from the 5GC [Stojanovski: Par. 15 teaches UE 136 moves between EPS and NGS]. 

Regarding claim 6, the combined Stojanovski in view of Yiu teaches all the limitations in the parent claim 1. Stojanovski further teaches the EPC has an EPC-'globally unique temporary user equipment identity (GUT])' mapped with a GUTI of the 5GC [Stojanovski: Pg. 9, lines 30-35, Pg. 10; lines 1-6 teaches of GUTI mapping].  

Regarding claim 7, the combined Stojanovski in view of Yiu teaches all the limitations in the parent claim 1. Stojanovski further teaches when the interface between the 5GC and the EPC networks does not exist and the UE is in a connected mode in the 5GC: performing radio resource control (RRC) release with a 'nextgeneration (NG)'-'radio access network (RAN)' of the 5GC and camping on a cell connected to the EPC [Stojanovski: Par. 74 teaches RRC message handover in network]. 
Allowable Subject Matter
Claims 8-13 would be allowable if rewritten to overcome the rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYAW Z SOE whose telephone number is (571)270-0304.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 5712707191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYAW Z SOE/Primary Examiner, Art Unit 2412